DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 15-21 and 23-35 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 15: the combination of limitations set forth in claim 15 is what makes it allowable over the prior art, in particular the limitations “at least one hot-air nozzle having an opening, the opening of the hot-air nozzle being H-shaped, X-shaped, M- shaped or L-shaped; heating a region of the packaging material with hot air from the hot-air nozzle such that the packaging material opens along a cutting pattern in the shape of the hot-air nozzle”  The relevant prior art, in general, discloses hot-air nozzles which each have an opening that is round, circular or line-shaped.  The opening of the hot-air nozzle being H-shaped, X-shaped, M- shaped or L-shaped such that the packaging material opens along a cutting pattern in the shape of the hot-air nozzle is not taught or suggested by the relevant prior art.  Furthermore, it would not have been obvious to have modified the relevant prior art in order to arrive at the claimed subject matter without resorting to improper hindsight as there is no motivation to modify the prior art absent the teachings of the applicant’s own disclosure.
Regarding claim 21: the combination of limitations set forth in claim 21 is what makes it allowable over the prior art, in particular the limitations “at least one hot-air opening of the hot-air nozzle being H-shaped, X-shaped, M- shaped or L-shaped such that the packaging material opens along a cutting pattern is not taught or suggested by the relevant prior art.  Furthermore, it would not have been obvious to have modified the relevant prior art in order to arrive at the claimed subject matter without resorting to improper hindsight as there is no motivation to modify the prior art absent the teachings of the applicant’s own disclosure.
Regarding claim 27: the combination of limitations set forth in claim 27 is what makes it allowable over the prior art, in particular the limitation “at least one hot-air nozzle that is adapted to heat a region of the packaging material with hot air such that the packaging material opens along a cutting pattern, wherein an opening of the hot-air nozzle is H-shaped, X- shaped, M-shaped or L-shaped.”  The relevant prior art, in general, discloses hot-air nozzles which each have an opening that is round, circular or line-shaped.  The opening of the hot-air nozzle being H-shaped, X-shaped, M- shaped or L-shaped such that the packaging material opens along a cutting pattern is not taught or suggested by the relevant prior art.  Furthermore, it would not have been obvious to have modified the relevant prior art in order to arrive at the claimed subject matter without resorting to improper hindsight as there is no motivation to modify the prior art absent the teachings of the applicant’s own disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460.  The examiner can normally be reached on Monday - Friday (8:30-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        1 February 2021